Title: From George Washington to Robert Cary & Company, 5 May 1768
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg 5th May 1768

I have just time before I leave this place to acknowledge the receipt of your Letters of the 22d of Decr by Eston and 1st of Feby by Captn Outram. By the Latter I shall send you all my own Tobo consisting of Fifteen Hhds and about Twenty-five of Mastr Custis’s—on both which parcels please to Insure Ten pounds pr Hhd. As the scarcity of Tobo, and high prices thereof in the Country are facts too well known to be doubted of, it consequently becomes unnecessary for me to add that unless the Sales with you are high, we shall be a considerable looser by adhering to our usual custom of assisting your Ships here, this

we hope you will endeavour to avoid, and make the advantages reciprocal; at least that we do not suffer by our Attachment to your House.
Herewith you will receive a Bill of Exchange drawn by James Kirk on Messrs Crosbies & Trafford for One hundred and Seven pounds ten shillings Sterlg—as also two other Bills of Mr J. Wales’s drawing on Messrs Farrel & Jones of Bristol amounting together to One hundd and twenty pounds Sterg—which Sums when receivd please to give my Acct credit for—At present I shall only add that I am Gentn Yr Most Obedt Hble Servt

Go: Washington

